263 F.2d 741
105 U.S.App.D.C. 57
Patricia G. BROOKS, Appellantv.Mary J. MAHOLM, Appellee.
No. 14707.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 13, 1959.Decided Jan. 29, 1959.

Mr. Ward B. McCarthy, Washington, D.C., with whom Mr. George C. Vournas, Washington, D.C., was on the brief, for appellant.
Mr. Robert H. McNeill, Washington, D.C., for appellee.
Before PRETTYMAN, Chief Judge, and BAZELON and WASHINGTON, Circuit judges.
PER CURIAM.


1
Following our decision in Brooks v. DeLacy, 1958, 103 U.S.App.D.C. 223, 257 F.2d 227, the District Court revoked the appointment of Mr. DeLacy, and appointed the widow of the decedent as administratrix.  We find no abuse of discretion.


2
Affirmed.